
	

115 HR 4560 RH: GSE Jumpstart Reauthorization Act of 2017
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 497
		115th CONGRESS2d Session
		H. R. 4560
		[Report No. 115–648]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2017
			Mr. Hill introduced the following bill; which was referred to the Committee on Financial Services
		
		
			April 24, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To suspend contributions by Fannie Mae and Freddie Mac to the Housing Trust Fund during any period
			 that the full required dividend payments under the Senior Preferred Stock
			 Purchase Agreements for such enterprises are not made, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the GSE Jumpstart Reauthorization Act of 2017. 2.Extension of limitation on sale of preferred stockSubsection (b) of section 702 of division O of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 3025) is amended by striking January 1, 2018 and inserting January 1, 2019.
 3.Conservation of capital during periods of low net worthSubsection (b) of section 1337 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4567(b)) is amended—
 (1)by striking The Director and inserting Notwithstanding any other provision of law, the Director; (2)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and realigning such subparagraphs (as so redesignated) so as to be indented 4 ems from the left margin;
 (3)by striking by an enterprise upon a finding and inserting the following:  by an enterprise—(1)upon a finding; (4)in paragraph (1)(C), as so redesignated by the amendments made by paragraphs (2) and (3) of this section, by striking the period at the end at inserting ; or; and
 (5)by adding at the end the following new paragraph:  (2)for a fiscal year, if, for any Dividend Period ending during such fiscal year, the holders of outstanding shares of Senior Preferred Stock of such enterprise do not receive cumulative cash dividends in an amount equal to the Dividend Amount for such Dividend Period.
					For purposes of paragraph (2), the terms Dividend Period, Senior Preferred Stock, and Dividend Amount shall, with respect to an enterprise, have the meanings given such terms for purposes of the
			 Amended and Restated Senior Preferred Stock Purchase Agreement, dated
			 September 26, 2008, and entered into between the Department of the
			 Treasury and such enterprise, as such Agreement has been amended on May 6,
			 2009, December 24, 2009, and August 17, 2012, but such meanings shall not
			 take into consideration any additional amendment to such Agreement made
			 after the date of the enactment of the GSE Jumpstart Reauthorization Act of 2017..
			
	
		April 24, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
